John M. Kellogg, P. J. (dissenting):
On the authority of Santacroce v. Sag Harbor Brick Works (182 App. Div. 442); Lindquest v. Holler (178 id. 317); Driscoll v. Gillen & Sons Lighterage, Inc. (187 id. 908; 226 N. Y. 568); Vogel v. American Chicle Co. (190 App. Div. 797) and Chludzinski v. Standard Oil Co. (176 id. 87) I dissent. It is not probable that the deceased intended to commit suicide. There is no suggestion that he was crazy. He was upon the ninth floor of a building and evidently went to the window for fresh air to reheve his headache. He frequently sat in the window for luncheon and the air. He may have been careless, but the Commission was justified in finding that the death was accidental. We cannot review the question of fact.
In construing this remedial statute, where all reasonable intendments are in 'favor of the employee, I fear we are leaning backwards and adopting a more stringent rule than would prevail in an ordinary action of negligence. In death cases, where there is no eye witness to the accident, it is impossible to prove the exact condition; inferences may play a controlling part, and slight inferences create a question of fact upon which a judgment may well stand. (Noble v. N. Y. C. &. H. R. R. R. Co., 20 App. Div. 40; 161 N.. Y. 620; Fordham v. Gouverneur Village, 160 id. 541.) This rule is upon the theory that the deceased cannot speak but that if he could speak he probably would be able to give a good account of himself. (Mullen v. Schenectady R. Co., 214 N. Y. 300, 305, and cases there cited.)
In Santacroce v. Sag Harbor Brick Works (supra) an employee was working upon a pile of brick about fifteen feet above the ground and was seized with an attack of vertigo, or with some similar disorder, which caused him to fall to the frozen ground. It was held that the evidence justified the conclusion that he became dizzy and fell, and the award was affirmed by us unanimously.
In Driscoll v. Gillen & Sons Lighterage, Inc. (supra) an award for death benefits was sustained where the captain of a lighter was last seen on December thirty-first, at six o’clock p. m., going towards his boat. His dead body was found in the water near the boat on May second.
In a common-law action the plaintiff can recover * only *572upon a preponderance of evidence and the Appellate Division, upon reviewing his judgment, may reweigh the evidence and if it is satisfied that there is not a fair preponderance may reverse it. In compensation appeals we are denied that privilege. So far as the facts are concerned, we can only inquire whether there is any fact" proved which in itself, or from reasonable inferences from it, tends to support the finding. If there is no fact or inference which justifies the finding, it is erroneous as matter of law and we may reverse it. Here, at the worst, some facts and some inferences from them indicate an accidental death as found. It was claimed before the Commission that some other facts and some other inferences lead in the opposite direction, but we cannot enter upon that situation. Our power ceases when we discover that there are some facts and some inferences which tend to support the award. In a conflict as to the facts and the inferences to be drawn, the Commission has a certain benefit from the presumption raised by section 21 of the Workmen’s Compensation Law. I favor an affirmance.
Woodward, J., concurs.
Award reversed and claim dismissed.